B6E (Official Form 6E) (4/13)


          }
          n
          b
          s
          k
          e
          1
          c
          {
          u
          S
          r
          h
          d
          P
          l
          i
          o
          E
          t
          -
          y
          C
          a
          m
          H
          g
          U




  In re         Alfred Edward Silverstein                                                                                          Case No.            14-54252
                                                                                                                      ,
                                                                                                Debtor

      SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS - AMENDED
           A complete list of claims entitled to priority, listed separately by type of priority, is to be set forth on the sheets provided. Only holders of unsecured claims entitled
     to priority should be listed in this schedule. In the boxes provided on the attached sheets, state the name, mailing address, including zip code, and last four digits of the
     account number, if any, of all entities holding priority claims against the debtor or the property of the debtor, as of the date of the filing of the petition. Use a separate
     continuation sheet for each type of priority and label each with the type of priority.
           The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided if the debtor chooses to do
     so. If a minor child is a creditor, state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian."
     Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
           If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor," include the entity on the appropriate
     schedule of creditors, and complete Schedule H-Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
     liable on each claim by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the claim is contingent, place an "X" in the
     column labeled "Contingent." If the claim is unliquidated, place an "X" in the column labeled "Unliquidated." If the claim is disputed, place an "X" in the column labeled
     "Disputed." (You may need to place an "X" in more than one of these three columns.)
           Report the total of claims listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all claims listed on this Schedule E in the box labeled
     "Total" on the last sheet of the completed schedule. Report this total also on the Summary of Schedules.
           Report the total of amounts entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all amounts entitled to priority
     listed on this Schedule E in the box labeled "Totals" on the last sheet of the completed schedule. Individual debtors with primarily consumer debts report this total
     also on the Statistical Summary of Certain Liabilities and Related Data.
           Report the total of amounts not entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all amounts not entitled to
     priority listed on this Schedule E in the box labeled "Totals" on the last sheet of the completed schedule. Individual debtors with primarily consumer debts report this
     total also on the Statistical Summary of Certain Liabilities and Related Data.

          Check this box if debtor has no creditors holding unsecured priority claims to report on this Schedule E.

     TYPES OF PRIORITY CLAIMS (Check the appropriate box(es) below if claims in that category are listed on the attached sheets)
          Domestic support obligations
         Claims for domestic support that are owed to or recoverable by a spouse, former spouse, or child of the debtor, or the parent, legal guardian, or responsible relative
     of such a child, or a governmental unit to whom such a domestic support claim has been assigned to the extent provided in 11 U.S.C. § 507(a)(1).

          Extensions of credit in an involuntary case
         Claims arising in the ordinary course of the debtor's business or financial affairs after the commencement of the case but before the earlier of the appointment of a
     trustee or the order for relief. 11 U.S.C. § 507(a)(3).

          Wages, salaries, and commissions
         Wages, salaries, and commissions, including vacation, severance, and sick leave pay owing to employees and commissions owing to qualifying independent sales
     representatives up to $12,475* per person earned within 180 days immediately preceding the filing of the original petition, or the cessation of business, whichever
     occurred first, to the extent provided in 11 U.S.C. § 507(a)(4).

          Contributions to employee benefit plans
        Money owed to employee benefit plans for services rendered within 180 days immediately preceding the filing of the original petition, or the cessation of business,
     whichever occurred first, to the extent provided in 11 U.S.C. § 507(a)(5).

          Certain farmers and fishermen
          Claims of certain farmers and fishermen, up to $6,150* per farmer or fisherman, against the debtor, as provided in 11 U.S.C. § 507(a)(6).

          Deposits by individuals
         Claims of individuals up to $2,775* for deposits for the purchase, lease, or rental of property or services for personal, family, or household use, that were not
     delivered or provided. 11 U.S.C. § 507(a)(7).

          Taxes and certain other debts owed to governmental units
          Taxes, customs duties, and penalties owing to federal, state, and local governmental units as set forth in 11 U.S.C. § 507(a)(8).

          Commitments to maintain the capital of an insured depository institution
        Claims based on commitments to the FDIC, RTC, Director of the Office of Thrift Supervision, Comptroller of the Currency, or Board of Governors of the Federal
     Reserve System, or their predecessors or successors, to maintain the capital of an insured depository institution. 11 U.S.C. § 507 (a)(9).

          Claims for death or personal injury while debtor was intoxicated
        Claims for death or personal injury resulting from the operation of a motor vehicle or vessel while the debtor was intoxicated from using alcohol, a drug, or
     another substance. 11 U.S.C. § 507(a)(10).




     * Amount subject to adjustment on 4/01/16, and every three years thereafter with respect to cases commenced on or after the date of adjustment.
                                                                             2         continuation sheets attached
               Case: 14-54252                     Doc# 82              Filed: 10/23/18               Entered: 10/23/18 16:49:29                           Page 1 of 8
Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
 B6E (Official Form 6E) (4/13) - Cont.




   In re         Alfred Edward Silverstein                                                                                   Case No.      14-54252
                                                                                                                ,
                                                                                                  Debtor

       SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS - AMENDED
                                                                                      (Continuation Sheet)
                                                                                                                         Taxes and Certain Other Debts
                                                                                                                          Owed to Governmental Units
                                                                                                                                      TYPE OF PRIORITY
                                                             C   Husband, Wife, Joint, or Community                      C    U   D
             CREDITOR'S NAME,                                O                                                           O    N   I                      AMOUNT NOT
                                                             D                                                           N    L   S                      ENTITLED TO
           AND MAILING ADDRESS                               E   H         DATE CLAIM WAS INCURRED                       T    I   P      AMOUNT          PRIORITY, IF ANY
            INCLUDING ZIP CODE,                              B   W
                                                                         AND CONSIDERATION FOR CLAIM                     I    Q   U
                                                                                                                                         OF CLAIM
           AND ACCOUNT NUMBER                                T   J                                                       N    U   T                                AMOUNT
                                                             O                                                           G    I   E                             ENTITLED TO
              (See instructions.)                            R   C                                                       E    D   D
                                                                                                                         N    A
                                                                                                                                                                   PRIORITY
                                                                                                                         T    T
Account No.                                                          Notice Only                                              E
                                                                                                                              D

Attorney General
U.S. Dept. of Justice                                                                                                                                    0.00
P.O. Box 683, Ben Franklin Station
                                                                 -
Washington, DC 20044

                                                                                                                                                 0.00                    0.00
Account No.                                                          2012

Comptroller of Maryland                                              2012 Income Taxes
Revenue Administration Division                                                                                                                          0.00
Taxpayer Service Section
                                                                 -
110 CARROLL ST
Annapolis, MD 21411
                                                                                                                                               577.00                577.00
Account No.                                                          Notice Only

Connecticut Attorney General
55 Elm Street                                                                                                                                            0.00
Hartford, CT 06106
                                                                 -

                                                                                                                                                 0.00                    0.00
Account No.                                                          2012

Internal Revenue Service                                             Income Taxes
Centralized Insolvency Division                                                                                                                          0.00
P.O. Box 7346
                                                                 -
Philadelphia, PA 19101

                                                                                                                                             5,190.00              5,190.00
Account No. xxx-xx-7720                                              Income Taxes

Internal Revenue Service
Centralized Insolvency Division                                                                                                                          0.00
P.O. Box 7346
                                                                 -
Philadelphia, PA 19101

                                                                                                                                            26,022.00            26,022.00
       1
Sheet _____    2
            of _____  continuation sheets attached to                                                                 Subtotal                           0.00
Schedule of Creditors Holding Unsecured Priority Claims                                                      (Total of this page)           31,789.00            31,789.00



                Case: 14-54252                     Doc# 82              Filed: 10/23/18               Entered: 10/23/18 16:49:29               Page 2 of 8
 Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
 B6E (Official Form 6E) (4/13) - Cont.




   In re         Alfred Edward Silverstein                                                                                    Case No.      14-54252
                                                                                                                 ,
                                                                                                  Debtor

       SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS - AMENDED
                                                                                      (Continuation Sheet)
                                                                                                                          Taxes and Certain Other Debts
                                                                                                                           Owed to Governmental Units
                                                                                                                                       TYPE OF PRIORITY
                                                             C   Husband, Wife, Joint, or Community                       C    U   D
             CREDITOR'S NAME,                                O                                                            O    N   I                      AMOUNT NOT
                                                             D                                                            N    L   S                      ENTITLED TO
           AND MAILING ADDRESS                               E   H         DATE CLAIM WAS INCURRED                        T    I   P      AMOUNT          PRIORITY, IF ANY
            INCLUDING ZIP CODE,                              B   W
                                                                         AND CONSIDERATION FOR CLAIM                      I    Q   U
                                                                                                                                          OF CLAIM
           AND ACCOUNT NUMBER                                T   J                                                        N    U   T                                AMOUNT
                                                             O                                                            G    I   E                             ENTITLED TO
              (See instructions.)                            R   C                                                        E    D   D
                                                                                                                          N    A
                                                                                                                                                                    PRIORITY
                                                                                                                          T    T
Account No.                                                          Notice Only                                               E
                                                                                                                               D

Maryland Attorney General
200 St. Paul Place                                                                                                                                        0.00
Baltimore, MD 21202
                                                                 -

                                                                                                                                                  0.00                    0.00
Account No.                                                          Notice Only

State of Connecticut
Department of Revenue Services                                                                                                                            0.00
25 Sigourney Street
                                                                 -
Hartford, CT 06106

                                                                                                                                              2,107.00              2,107.00
Account No.                                                          Notice Only

U.S. Attorney
Northern District of California                                                                                                                           0.00
10th Floor, Federal Building
                                                                 -
Box 10502, 450 Golden Gate Ave.
San Francisco, CA 94102
                                                                                                                                                  0.00                    0.00
Account No.




Account No.




       2
Sheet _____    2
            of _____  continuation sheets attached to                                                                  Subtotal                           0.00
Schedule of Creditors Holding Unsecured Priority Claims                                                       (Total of this page)            2,107.00              2,107.00
                                                                                                                          Total                           0.00
                                                                                                (Report on Summary of Schedules)             33,896.00            33,896.00
                Case: 14-54252                     Doc# 82              Filed: 10/23/18               Entered: 10/23/18 16:49:29                Page 3 of 8
 Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 B6F (Official Form 6F) (12/07)


           }
           n
           b
           s
           k
           e
           1
           c
           {
           u
           S
           r
           h
           d
           N
           o
           l
           p
           F
           i
           -
           C
           t
           y
           a
           m
           H
           g
           U




   In re         Alfred Edward Silverstein                                                                               Case No.         14-54252
                                                                                                                  ,
                                                                                                Debtor


                                          AMENDED
                SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
       State the name, mailing address, including zip code, and last four digits of any account number, of all entities holding unsecured claims without priority against the
 debtor or the property of the debtor, as of the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the
 trustee and the creditor and may be provided if the debtor chooses to do so. If a minor child is a creditor, state the child's initials and the name and address of the child's
 parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). Do not
 include claims listed in Schedules D and E. If all creditors will not fit on this page, use the continuation sheet provided.
       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor," include the entity on the appropriate
 schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
 liable on each claim by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community."
       If the claim is contingent, place an "X" in the column labeled "Contingent." If the claim is unliquidated, place an "X" in the column labeled "Unliquidated." If the
 claim is disputed, place an "X" in the column labeled "Disputed." (You may need to place an "X" in more than one of these three columns.)
       Report the total of all claims listed on this schedule in the box labeled "Total" on the last sheet of the completed schedule. Report this total also on the Summary of
 Schedules and, if the debtor is an individual with primarily consumer debts, report this total also on the Statistical Summary of Certain Liabilities and Related Data.


       Check this box if debtor has no creditors holding unsecured claims to report on this Schedule F.

                                                                         C   Husband, Wife, Joint, or Community                             C   U   D
                   CREDITOR'S NAME,                                      O                                                                  O   N   I
                   MAILING ADDRESS                                       D   H                                                              N   L   S
                 INCLUDING ZIP CODE,                                     E               DATE CLAIM WAS INCURRED AND                        T   I   P
                                                                             W
                AND ACCOUNT NUMBER
                                                                         B             CONSIDERATION FOR CLAIM. IF CLAIM                    I   Q   U
                                                                                                                                                        AMOUNT OF CLAIM
                                                                         T   J                                                              N   U   T
                                                                         O               IS SUBJECT TO SETOFF, SO STATE.                    G   I   E
                  (See instructions above.)                              R
                                                                             C
                                                                                                                                            E   D   D
                                                                                                                                            N   A
Account No. xxxxxxxxxxxxx0001                                                    Opened 9/01/05 Last Active 7/10/14                         T   T
                                                                                                                                                E
                                                                                                                                                D

Aes/goal Financial                                                               Educational
Pob 2461                                                                     -
Harrisburg, PA 17101

                                                                                                                                                                       4,824.00
Account No. xxxxxxxxxxxx1153                                                     Opened 1/01/10 Last Active 4/16/14

American Express                                                                 Credit Card
Po Box 3001                                                                  -
16 General Warren Blvd
Malvern, PA 19355
                                                                                                                                                                     18,460.00
Account No. x-xx-xx-xx8857                                                       Lawsuit

American Express Centurion Bank
c/o Zwicker & Associates, P.C.                                               -
1320 Willow Pass Rd. #730
Concord, CA 94520
                                                                                                                                                                             0.00
Account No.                                                                      Notice Only

American Express Centurion Bank
4315 South 2700 West                                                         -
Mail Code: 02-01-47
Salt Lake City, UT 84184
                                                                                                                                                                             0.00

                                                                                                                                        Subtotal
 3
_____ continuation sheets attached                                                                                                                                   23,284.00
                                                                                                                              (Total of this page)




                Case: 14-54252                     Doc# 82              Filed: 10/23/18               Entered: 10/23/18 16:49:29                Page 4 of 8
 Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                     S/N:38189-181017   Best Case Bankruptcy
 B6F (Official Form 6F) (12/07) - Cont.




   In re         Alfred Edward Silverstein                                                                            Case No.     14-54252
                                                                                                                  ,
                                                                                                Debtor

                                          AMENDED
                SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                    (Continuation Sheet)


                                                                         C   Husband, Wife, Joint, or Community                      C   U   D
                   CREDITOR'S NAME,                                      O                                                           O   N   I
                   MAILING ADDRESS                                       D   H                                                       N   L   S
                 INCLUDING ZIP CODE,
                                                                         E
                                                                             W
                                                                                         DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                         B                                                           I   Q   U
                AND ACCOUNT NUMBER                                       T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                         O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                  (See instructions above.)                              R                                                           E   D   D
                                                                                                                                     N   A
                                                                                                                                     T   T
Account No.                                                                      Accounts Due                                            E
                                                                                                                                         D

BillMeLater/Paypal Credit
PO Box 5138                                                                  -
Timonium, MD 21094

                                                                                                                                                             3,500.00
Account No. xxxxxxxxxxxx4683                                                     Opened 1/01/10 Last Active 7/15/14

Bk Of Amer                                                                       Credit Card
Po Box 982235                                                                -
El Paso, TX 79998

                                                                                                                                                           26,917.00
Account No. xxxxxxxxxxxx5856                                                     Opened 7/01/09 Last Active 7/14/14

Capital 1 Bank                                                                   Credit Card
Attn: General Correspondence                                                 -
Po Box 30285
Salt Lake City, UT 84130
                                                                                                                                                                 41.00
Account No. xxxxxxxxxxxx3010                                                     Opened 9/01/11 Last Active 7/09/14

Chase                                                                            Credit Card
Po Box 15298                                                                 -
Wilmington, DE 19850

                                                                                                                                                           19,662.00
Account No. xxxxxxxxxxxx4767                                                     Opened 8/01/08 Last Active 7/14/14

Chase                                                                            Credit Card
Po Box 15298                                                                 -
Wilmington, DE 19850

                                                                                                                                                           13,011.00

           1
Sheet no. _____     3
                of _____ sheets attached to Schedule of                                                                            Subtotal
                                                                                                                                                           63,131.00
Creditors Holding Unsecured Nonpriority Claims                                                                           (Total of this page)




                Case: 14-54252                     Doc# 82              Filed: 10/23/18               Entered: 10/23/18 16:49:29         Page 5 of 8
 Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 B6F (Official Form 6F) (12/07) - Cont.




   In re         Alfred Edward Silverstein                                                                            Case No.     14-54252
                                                                                                                  ,
                                                                                                Debtor

                                          AMENDED
                SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                    (Continuation Sheet)


                                                                         C   Husband, Wife, Joint, or Community                      C   U   D
                   CREDITOR'S NAME,                                      O                                                           O   N   I
                   MAILING ADDRESS                                       D   H                                                       N   L   S
                 INCLUDING ZIP CODE,
                                                                         E
                                                                             W
                                                                                         DATE CLAIM WAS INCURRED AND                 T   I   P
                                                                         B                                                           I   Q   U
                AND ACCOUNT NUMBER                                       T   J         CONSIDERATION FOR CLAIM. IF CLAIM             N   U   T   AMOUNT OF CLAIM
                                                                         O   C           IS SUBJECT TO SETOFF, SO STATE.             G   I   E
                  (See instructions above.)                              R                                                           E   D   D
                                                                                                                                     N   A
                                                                                                                                     T   T
Account No. xxxxxxxxxxxx5310                                                     Opened 8/01/05 Last Active 7/15/14                      E
                                                                                                                                         D

Chase                                                                            Credit Card
Po Box 15298                                                                 -
Wilmington, DE 19850

                                                                                                                                                             3,968.00
Account No. xxxx6220                                                             Opened 3/01/12 Last Active 7/11/14

Citibank Na                                                                      Check Credit Or Line Of Credit
Citicard Credit Services/Centralized Ban                                     -
Po Box 20363
Kansas City, MO 64195
                                                                                                                                                             2,953.00
Account No. xxxxxxxxxxxx2757                                                     Opened 10/01/05 Last Active 8/03/14

Citibank Sd, Na                                                                  Credit Card
Attn: Centralized Bankruptcy                                                 -
Po Box 20363
Kansas City, MO 64195
                                                                                                                                                             9,763.00
Account No. xxxxxx8751                                                           Opened 3/01/12 Last Active 7/03/14

Citibankna                                                                       Unsecured
Po Box 769006                                                                -
San Antonio, TX 78245

                                                                                                                                                             5,827.00
Account No.                                                                      Accounts Due

Comcast Cable
Credit Management LP                                                         -
P.O. Box 118288
Carrollton, TX 75011
                                                                                                                                                             2,230.00

           2
Sheet no. _____     3
                of _____ sheets attached to Schedule of                                                                            Subtotal
                                                                                                                                                           24,741.00
Creditors Holding Unsecured Nonpriority Claims                                                                           (Total of this page)




                Case: 14-54252                     Doc# 82              Filed: 10/23/18               Entered: 10/23/18 16:49:29         Page 6 of 8
 Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 B6F (Official Form 6F) (12/07) - Cont.




   In re         Alfred Edward Silverstein                                                                                  Case No.      14-54252
                                                                                                                   ,
                                                                                                Debtor

                                          AMENDED
                SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                    (Continuation Sheet)


                                                                         C   Husband, Wife, Joint, or Community                             C   U   D
                   CREDITOR'S NAME,                                      O                                                                  O   N   I
                   MAILING ADDRESS                                       D   H                                                              N   L   S
                 INCLUDING ZIP CODE,
                                                                         E
                                                                             W
                                                                                         DATE CLAIM WAS INCURRED AND                        T   I   P
                                                                         B                                                                  I   Q   U
                AND ACCOUNT NUMBER                                       T   J         CONSIDERATION FOR CLAIM. IF CLAIM                    N   U   T   AMOUNT OF CLAIM
                                                                         O   C           IS SUBJECT TO SETOFF, SO STATE.                    G   I   E
                  (See instructions above.)                              R                                                                  E   D   D
                                                                                                                                            N   A
                                                                                                                                            T   T
Account No. xxxxxxxxx6820                                                        Opened 11/01/06 Last Active 8/02/14                            E
                                                                                                                                                D

Dsnb Macys                                                                       Charge Account
9111 Duke Blvd                                                               -
Mason, OH 45040

                                                                                                                                                                      635.00
Account No. xxxxxxxxxxxx9178                                                     Opened 10/01/08 Last Active 7/17/14

GECRB/Care Credit                                                                Charge Account
Attn: bankruptcy                                                             -
Po Box 103104
Roswell, GA 30076
                                                                                                                                                                    2,199.00
Account No. xxxxxx4226                                                           Opened 9/01/05 Last Active 9/06/11

Glelsi/goal Financial                                                            Educational
2401 International                                                           -
Madison, WI 53704

                                                                                                                                                                          0.00
Account No.                                                                      Accounts Due

Judith Gerst
22 Deerfield Rd.                                                             -
Katonah, NY 10536

                                                                                                                                                                  50,000.00
Account No. xxx2028                                                              Opened 7/01/10 Last Active 8/08/14

Shell Oil / Citibank                                                             Credit Card
Attn: Centralized Bankruptcy                                                 -
Po Box 20363
Kansas City, MO 64195
                                                                                                                                                                      600.00

           3
Sheet no. _____     3
                of _____ sheets attached to Schedule of                                                                                   Subtotal
                                                                                                                                                                  53,434.00
Creditors Holding Unsecured Nonpriority Claims                                                                                  (Total of this page)
                                                                                                                                            Total
                                                                                                                  (Report on Summary of Schedules)              164,590.00

                Case: 14-54252                     Doc# 82              Filed: 10/23/18               Entered: 10/23/18 16:49:29                Page 7 of 8
 Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
B6 Declaration (Official Form 6 - Declaration). (12/07)
                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      Alfred Edward Silverstein                                                                          Case No.   14-54252
                                                                                      Debtor(s)                Chapter    13




                                      DECLARATION CONCERNING DEBTOR'S SCHEDULES

                                   DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR




                        I declare under penalty of perjury that I have read the foregoing schedules E & F consisting
            of     7     sheets, and that they are true and correct to the best of my knowledge, information, and belief.




 Date 10/22/2018                                                          Signature   /s/ Alfred Edward Silverstein
                                                                                      Alfred Edward Silverstein
                                                                                      Debtor

    Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                     18 U.S.C. §§ 152 and 3571.




Software Copyright (c) 1996-2014 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case: 14-54252                    Doc# 82                Filed: 10/23/18       Entered: 10/23/18 16:49:29         Page 8 of 8
